Citation Nr: 0829722	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable rating for residuals, 
left (minor) shoulder dislocation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from May 1996 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In June 2007, the Board remanded this 
case.  


FINDINGS OF FACT

1.  From June 25, 2003 to May 31, 2006, the veteran's left 
shoulder disability was manifested by painful motion, but he 
did not have the functional equivalent of motion limited to 
shoulder level nor did he have recurrent dislocations of the 
left scapulohumeral joint.

2.  From June 1, 2006, the veteran's left shoulder disability 
has been manifested by painful motion, but he has not had the 
functional equivalent of motion limited to shoulder level; he 
also has had recurrent dislocations of the scapulohumeral 
joint, but has not had fibrous union, nonunion, or loss of 
head of the humerus.


CONCLUSIONS OF LAW

1.  From June 25, 2003 to May 31, 2006, the criteria for a 
rating of 10 percent for left shoulder disability based on 
painful motion are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5003, 5010, 5201 (2007).

2.  From June 1, 2006, the criteria for a rating of 20 
percent for left shoulder disability based on recurrent 
dislocations of the scapulohumeral joint are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.20, 4.59, 4.71a, Part 4, Diagnostic Code 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in August 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a February 2005 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing higher ratings.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).  Further, the claimant was also 
sent a VCAA letter in July 2007 which pertained to his claim 
for a higher rating.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, an SOC 
and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by other 
medical records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The veteran was also provided information regarding the 
appropriate disability rating or effective date to be 
assigned in July 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


Left Shoulder Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, staged ratings are warranted for 
the veteran's left shoulder disability.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In November 2003, the RO granted service connection for 
residuals, dislocation of the left shoulder, and assigned a 
non-compensable rating effective June 25, 2003, the date of 
claim.  Service connection was also granted for surgical 
scars of the left shoulder; however, the matter of the rating 
of the surgical scars is not at issue.  With regard to the 
left shoulder, the grant of service connection was based on a 
finding that the veteran had inservice injury which resulted 
in residual disability.  The veteran had subsequent post-
service surgical correction for recurrent dislocations in 
2002.  Currently, he had a left shoulder disability, as shown 
on a September 2003 VA examination.  

The September 2003 VA examination report showed that on 
evaluation, the left shoulder girdle had no evidence of 
muscular atrophy.  There was no tenderness anywhere in the 
shoulder area in the shoulder upon firm palpation.  His range 
of motion was full on flexion and abduction.  He had 180 
degrees of flexion and abduction.  Internal rotation was full 
at 90 degrees.  External rotation was mildly limited to 80 
degrees with complaints of tightness at the end of internal 
as well as external rotations.  Repetitive testing in all 
planes revealed no further restrictions or limitations.  His 
strength was 5/5 in flexion and abduction.  The examiner 
noted that the veteran had 3/10 pain intensity (on a scale of 
zero to 10, with 10 being worse) which occurred 1-2 times per 
week.  His activities of daily living were intact and he 
really had no limitations in his truck driving position.  He 
was able to do the same things with his left arm now as prior 
to his surgery.  He was right-handed.  X-rays were normal.  
The diagnosis was residuals of recurrent left shoulder 
dislocation, improved by surgical correction.  

Thereafter, the veteran indicated that the VA evaluation did 
not take into consideration his limitation in his career as a 
truck driver which forced him to switch to another driving 
position which only paid half his salary.  In addition, the 
veteran indicated that his pain was not 3/10 in intensity, 
occurring 1-2 times per week, it was considerably higher in 
intensity and frequency.  He indicated that he was restricted 
in his activities.  

Thereafter, VA outpatient records in August 2006 reflected 
that the veteran reported that his left shoulder came out of 
place the day before when he was swimming and he put it back 
in place.  He complained of intermittent pain with range of 
motion.  On examination, the veteran complained of 
tenderness.  Some edema was noted, but there was no redness.  
In December 2006, the August 2006 dislocation episode was 
noted.  On examination, the veteran was able to elevate his 
left arm to 165 degrees on abduction.  External rotation was 
90 degrees.  External rotation at his side was 70 degrees 
with full strength.  He performed internal rotation 
bilaterally and there was good strength to cuff testing on 
left off.  He was neurovascularly intact.  X-rays revealed no 
fracture of the bones and there was no dislocation.  Soft 
tissue edema was present.  

Thereafter, the veteran reported that he had suffered two 
dislocations since June 2006.  In order to resolve the 
current level of severity of the left shoulder disability, 
the Board remanded this case for a VA examination which was 
conducted in April 2008.  The claims file was reviewed, per 
an addendum report, also in April 2008.  The examiner noted 
that the prior September 2003 x-ray reports showed a normal 
glenohumeral and acromioclavicular joint.  However, at the 
inferior aspect at the glenoid rim, there was slight 
sclerosis and bone contour irregularity.  Thus, the x-rays 
showed evidence of the prior surgery, but there were no 
arthritic changes.  Also, there were no deformities of the 
humeral head.  In December 2006, x-rays were again taken 
which included an axillary view.  Although they were 
interpreted as being normal, this examination indicated that 
there was slight sclerosis at the inferior aspect of the 
glenoid from the prior surgery.  No arthritic changes were 
present.  The axillary view showed no evidence of humeral 
head defects, such as would be frequently seen in recurrent 
anterior dislocations.  There was no Hills Sachs lesion of 
the posterior humeral head.  The examiner noted that a 
September 2007 sonogram showed a normal rotator cuff and 
intact biceps tendon.  An October 2007 magnetic resonance 
imaging (MRI) revealed acromioclavicular degenerative 
disease.  There were no complete tears in the rotator cuff.  
No tendinopathy was seen.  No humeral head deformity was 
described.  Thereafter, in early April 2008, the examiner 
noted that the veteran was seen in the VA orthopedic clinic 
and the veteran related that he avoided overhead activities 
because he feared dislocation.  He indicated that his 
shoulder would dislocate even if he combed his hair.  On 
range of motion testing, elevation was to 170 degrees, 
abduction to 160 degrees, external rotation to 50 degrees, 
and internal rotation to T12.  Strength was 5/5.  There was 
mild acromioclavicular tenderness.  Impingement maneuver was 
negative.  The treatment plan was discussed and determined to 
most likely be open surgery to reconstruct the left shoulder 
because of the recurrence of the dislocations and instability 
following the 2002 arthroscopic repair.  The current examiner 
also concluded that the veteran would again need surgery.  

Currently, the veteran reported that his last dislocation was 
two months earlier which he was able to self-reduce.  There 
was pain with the dislocation, but the pain would promptly 
improve when the shoulder was relocated.  Currently, the 
veteran was employed as an insurance claims adjuster and 
performed sedentary work.  Thus, the shoulder did not 
interfere with his work and he had not lost time from work.  
He changed jobs from being a truck driver due to the left 
shoulder disability.  The veteran reported that his symptoms 
were pain and a feeling of apprehension that the shoulder 
would slip out of socket.  Reaching overhead and reaching 
around his back maneuvers were painful and avoided.  Weakness 
and fatigability could not be ascertained as the veteran did 
very little with his left arm.  Flare-ups occurred when his 
left shoulder dislocated which did cause pain for a short 
period of time and obviously decreased the range of motion 
when dislocated, but the degree due to the dislocation could 
not be determined.  Current range of motion revealed flexion 
to 180 degrees bilaterally, 160 degrees of lateral elevation 
or abduction bilaterally.  There was no pain.  Internal 
rotation was 70 degrees on the left and 80 degrees on the 
right.  With the arms at the side, internal rotation was to 
the point where the left hand could be brought to L2 and on 
the right, the hand could be brought to T10.  There was 4/5 
internal rotation strength on the left and 5/5 on the right.  
External rotation with the arm elevated and then with the arm 
at the side was 40 degrees on the left.  Strength was 4/5 on 
the left.  Posterior lift-off test was weak on the left, 3/5, 
whereas it was 5/5 on the right.  Impingement maneuver was 
normal.  X-rays in 4 views revealed no deformity of the 
glenoid anteriorly or posteriorly.  There was no deformity of 
the humeral head.  There was no Hill Sachs deformity.  There 
was still the irregularity and sclerosis of the inferior 
glenoid from the prior surgery.  The glenohumeral joint 
itself was normal with no arthritis.  While there was slight 
narrowing of the acromioclavicular joint on the left, there 
was no hypertrophic arthritis on the x-ray.  The diagnosis 
was recurrent anterior dislocation of the left shoulder.  The 
examiner stated that the veteran did have impairment of 
function because of his recurrent dislocations.  

There is conflicting evidence as to whether there is 
degenerative arthritis.  Nevertheless, the Board will 
consider the diagnostic code pertaining to such as limitation 
of motion and painful motion must be considered regardless of 
whether arthritis is present.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010.  In this case, one minor joint, 
the left shoulder joint, is affected.  

Diagnostic Code 5201 provides that limitation of motion of 
the arm to shoulder level warrants a 20 percent rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 20 percent rating.  When motion 
is limited to 25 degrees from the side, a 30 percent rating 
is warranted for the major arm.  The normal range of motion 
of the shoulder is 180 degrees of forward elevation (flexion) 
and abduction, and 90 degrees of external rotation.  38 
C.F.R. § 4.71, Plate I.  Limitation of motion at the shoulder 
level equates to 90 degrees of either flexion or abduction.

In this case, considering DeLuca, the veteran has painful 
motion as well as some limitation of motion of the left 
shoulder/arm.  He also has periods of flare-ups.  The pain, 
loss of motion, and periods of flare-ups result in functional 
impairment.  However, even considering the directives of 
Deluca, the veteran does not exhibit the functional 
equivalent of motion limited to shoulder level.  The various 
range of motion studies revealed that the veteran was 
consistently able to lift his left arm well above shoulder 
level.  However, the veteran does have painful motion.  
Pursuant to 38 C.F.R. § 4.59 as well as Diagnostic Code 5003-
5010, a 10 percent rating is warranted based on that painful 
motion.  

The Board observes that there are several diagnostic codes 
for evaluating shoulder and arm disability which must also be 
considered to determine if a rating in excess of 10 percent 
may be assigned.  Diagnostic Code 5200 pertains to ankylosis 
of the scapulohumeral articulation.  There is no evidence of 
ankylosis in the shoulder to support the application of 
Diagnostic Code 5200.  Diagnostic Code 5203 pertains to 
dislocation, nonunion, or malunion of the clavicle or 
scapula.  The veteran does not have dislocation, nonunion, or 
malunion of the clavicle or scapula.  Diagnostic Code 5202 
pertains to loss of head of the humerus, nonunion of the 
humerus, and fibrous union of the humerus.  The veteran does 
not have any of these abnormalities.  He also does not have 
deformity due to malunion of the humerus.  See 38 C.F.R. 
§ 4.71a (2007).

Rather, it is the assertion of the veteran and his 
representative that the veteran has continued to have 
recurrent dislocations of the scapulohumeral joint.  As such, 
he should be assigned a 20 percent rating.  Pursuant to 
Diagnostic Code 5202, recurrent dislocation of or at the 
scapulohumeral joint(whether frequent or infrequent) with 
guarding of the movement at the shoulder level or other arm 
movements on the minor side warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a (2007).

A review of the evidence in its totality shows that although 
the veteran underwent surgery to resolve his left shoulder 
dislocations in 2002, that surgery ultimately was not 
successful.  As of June 2006, the veteran has had recurrent 
dislocations of the shoulder, again.  The VA treatment 
records document the August 2006 dislocation.  However, in 
review of the veteran's statements as well as the most recent 
VA examination report, the Board accepts that the veteran has 
experienced dislocations since June 2006.  The VA medical 
evidence reflects that additional surgery will be necessary 
in the future.  In light of the foregoing, the Board finds 
that as of June 1, 2006, a 20 percent rating is warranted for 
recurrent dislocations of the scapulohumeral joint under 
Diagnostic Code 5202.  A higher rating is not warranted as 
the veteran does not have, as noted, fibrous union, nonunion, 
or loss of head of the humerus or motion limited to shoulder 
level.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 10 percent rating for left shoulder 
disability based on painful motion from June 25, 2003 to May 
31, 2006; the evidence supports a 20 percent rating for left 
shoulder disability based on recurrent dislocations of the 
scapulohumeral joint from June 1, 2006.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
disability do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations.  While the veteran has reported industrial 
impairment due to his left shoulder disability, the schedular 
ratings encompass those limitations and such impairment is 
adequately reflected in the assigned ratings, which, as noted 
above, have been increased as appropriate.  The veteran 
changed employment, but has remained employed.  




ORDER

From June 25, 2003 to May 31, 2006, a 10 percent rating for 
left shoulder disability based on painful motion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

From June 1, 2006, a 20 percent rating for left shoulder 
disability based on recurrent dislocations of the 
scapulohumeral joint is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


